Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 16-22 and 26-31 are allowed
Claims 1-15 and 23-25 stand canceled
	The Double Patenting Rejection overcome by the currently amended claims	
Reasons for Allowance
3.    	The most representative prior arts to Mei Guo et al., (US 2017/0078695), Jeong Lim et al., (US 2019/0273919), Kotra Meher et al., (WO 2020/013911 A1) and where   Feng Zou et al., (US 2015/0264348) being the closest art to represent a sequence of predetermined intra prediction modes in a pre-configured order at Fig.5 but without matching the intra prediction pre-configured order claimed on amendment, reciting among other; 
wherein the remaining intra prediction mode information equal to one of 3 to 60 is 2Application No.: 16/953,519Docket No.: 8736.02029.US21 binarized with a binarization value of 6 bits, based on a value of the remaining intra prediction mode information being N, an N+1 th intra prediction mode among the 
{0, 1, 50, 18, 49, 10, 12, 19, 11, 34, 2, 17, 54, 33, 46, 51, 35, 15, 13, 45, 22, 14, 66, 21, 47, 48, 23, 53, 58, 16, 42, 20, 24, 44, 26, 43, 55, 52, 37, 29, 39, 41, 25, 9, 38, 56, 30, 36, 32, 28, 62, 27, 40,8,3,7,57,6,31,4,65,64,5,59,60,61,63}.
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/